Citation Nr: 1131737	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-20 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial higher evaluation for neuritis, right leg, currently rated as 40 percent disabling. 

2.  Entitlement to an initial higher evaluation for neuritis, left leg, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1954 to March 1957.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A RO informal conference was held in February 2008.  A RO personal hearing was held in November 2008 and a Board hearing at the RO was held in December 2009.  The Board remanded these issues for further development in March 2010.  There was substantial compliance with the remand.  

By rating decision in November 2008, the RO increased both leg disability ratings to 20 percent, effective February 11, 2005, the date of claim.  Further, by rating decision in March 2011, the RO increased the right leg disability rating to 40 percent, effective February 11, 2005.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issues therefore remain in appellate status. 


FINDINGS OF FACT

1.  The Veteran's service connected neuritis of the right leg does not result in a disability picture, by analogy, to more than moderately severe incomplete paralysis of the sciatic nerve.  

2.  The Veteran's service connected neuritis of the left leg does not result in a disability picture, by analogy, to more than moderate incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability evaluation in excess of 40 percent for neuritis, right leg, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8520 (2010).

2.  The criteria for entitlement to an initial disability evaluation in excess of 20 percent for neuritis, left leg, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify 

Initially, the Board notes that since the issues of increased ratings for neuritis of both legs are downstream issues from that of service connection (for which a VCAA letter was duly sent in February 2005), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the  claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  Nevertheless, the record shows that in a January 2007 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the issues on appeal.  The appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in February 2005, which was prior to the initial August 2006 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board recognizes that the January 2007  VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issues on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the January 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

At this point the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court further indicated, among other things, that if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant.  

However, the Board believes that the nature of the present appeal is somewhat different from the situation addressed in Vazquez-Flores because the present appeal involves the issues of higher initial ratings, not a claim for an increased rating.  Regardless, the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez-Flores, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   Reviewing the February 2005 and January 2007 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his claim.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA treatment records, private treatment records, hearing testimony and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in June 2006, March 2008 and May 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal.  

Laws and Regulations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The RO has rated the Veteran's neuritis of both legs, by analogy, under Diagnostic Code 8520 for paralysis of the sciatic nerve.  Under this code, a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

Factual Background

The Veteran filed his claim for service connection in February 2005.  The record includes May 2006 and February 2007 letters from E.M. McCarthy, D.O.  These letters indicated that the Veteran suffered from sensory peripheral neuropathy of the legs that have persisted and continue to worsen.  However, no further objective findings for rating purposes were included.  Private treatment records from Advantage Health Center include a December 2005 Nerve Conduction Study, which showed peripheral neuropathy, sensory, mild.  A follow up January 2006 record showed complaints of bilateral leg pain.  However, again, no further objective findings for rating purposes were included.   

The Veteran was afforded a VA examination in June 2006.  The claims file was reviewed.  The Veteran reported shooting pain in both legs.  He could not play golf or basketball anymore and had been using a cane for one year.  He also reported episodes of collapsing due to leg weakness.  He further experienced occasional numbness and tingling in both lower extremities.  On physical examination, there was no motor weakness and muscle strength was 5.  There was decreased sensory function to light touch in both legs.  Reflexes were 2+ in both legs.  There was no muscle atrophy present.  The Veteran walked with an antalgic gait with pain on the right side and used a cane on this side.  The examiner observed that a nerve conduction study (NCS) was done in July 2006, which was normal.  The diagnosis was lower extremity osteoarthritis versus neuropathy.  It was noted that the Veteran was not employed.  The examiner noted that the Veteran's disabilities had a mild affect on chores, shopping and recreation as well as prevented sports and exercise.  There was no effect on traveling, feeding, bathing, dressing ,toileting or grooming.  In an addendum, the examiner indicated that there was no pain on range of motion or flare-ups on any of the above joints.  There were no additional limitations by pain, fatigue, weakness or lack of endurance following repetitive use.  Contemporaneous x-rays of the knees and hips were normal.  

VA treatment records have also been reviewed and associated with the claims file.  In additional to bilateral leg pain, these records showed that the Veteran consistently reported paresthesias of the right lateral thigh to foot, which made it really tough to get around.  The Veteran reported a lot of pain at night and some nights it prevented him from even lying down.  The records also documented that the Veteran used a cane for ambulation.  Of interest, the record also showed findings of degenerative disc disease of the lumbar spine with radicular symptoms.  

The Veteran was also authorized by VA to undergo physical therapy in January to February 2008 for his low back and legs.  The initial evaluation showed that the Veteran retired from the government service/military.  He could perform self-care and driving short distance, but could only drive long distances through pacing and activity modification.  He reported that he could only perform limited yard work tasks and could not sit for moderate or longer periods secondary to pain.  He was limited with golf and bowling as well as climbing stairs.  Again, he used a cane for ambulation.  He reported radicular symptoms, right greater than left.  He also reported sensation problems.  On examination, strength was decreased in both extremities.  Sensation was decreased to light touch and sharp/dull dorsum of right foot and lateral right foot.  He also reported numbness in right dorsum and lateral foot.  All other sensation was intact upon testing.  The records showed reports of right lower extremity numbness.  The Veteran reported no change in his pain or symptoms upon completion of the physical therapy. 

The Veteran was afforded another VA examination in March 2008.  The Veteran reported pain and numbness down both legs, right worse than left, with weakness on the right.  He used a cane.  He also took medications, but with no relief.  He was unable to golf, bowl or play basketball.  He also could not do yard work.  The Veteran was not working.  The examiner noted the normal EMG and NCS in July 2006.  On examination, it was noted that the Veteran had a limp.  Motor strength  was 4/5 of the right leg and 5/5 of the left leg.  He had decreased sensation in a stocking distribution on the right leg.  He had normal sensation on the left leg.  He had 2+ deep tendon reflexes bilaterally.  There was no atrophy present.  He also had a negative Babinski test.  The impression was bilateral lower extremity neuritis, which was considered mild with no muscular atrophy and certainly no paralysis.  

Follow up VA treatment record continued to show complaints of bilateral leg pain as well as decreased strength and paresthesias of the right lateral thigh to foot.  In January 2010, the Veteran reported progressive right lower extremity weakness, foot drop and decreased strength.  However, a contemporaneous EMG was again normal.  A February 2010 neurology consult showed that the Veteran presented with longstanding right lower extremity weakness and pain.  The Veteran reported progressive weakness, numbness and sharp pains involving his right lower extremity.  On neurologic examination, the Veteran had 2-3/5 strength in the right lower extremity and 4/5 strength in the left lower extremity.  There was decreased sensation to light touch, sharp touch, vibration in the right lower extremity.  He had a T10 level to pinprick on the right.  Sensation was worse distally than proximally.  Gait was slow and the Veteran had difficulty picking his right foot up off the ground.  Reflexes were brisk throughout, especially on the right side.  With Babinski, he had upgoing toes on the right, downgoing on the left.  There was overall hypertonicity of the right lower extremity.  The examiner indicated that given the relatively large differential in weakness, he thought the most likely thing was a lesion on the Veteran's thoracic spine given his sensory level.  In an addendum, it was noted that the Veteran had spastic weakness in both lower extremities with increased reflexes consistent with moderately severe upper motor neuron weakness.  

In statements of record and at the RO and Board hearings, the Veteran reported that he experienced leg pain and had to walk with a cane.  He indicated that he had trouble with walking, losing his balance and falling.  He was no able to golf, hike, swim or play basketball.  

On remand, the Veteran was afforded another VA examination in May 2010.  The claims file was reviewed.  The Veteran reported pain and numbness in both legs with the right worse than the left.  He had weakness in the right leg and dragged his right leg.  He now used a walker for approximately one year.  He still used a cane at home.  He took medications with temporary relief.  The examiner noted the normal January 2010 EMG and the VA neuro consult, which diagnosed weakness.  The Veteran indicated that he was unable to walk more than 40 yards.  He could stand unrestricted as long as he was holding something.  He was unable to do yard work or climb stairs.  It was noted that the Veteran was retired.  

On physical examination, the Veteran ambulated with a walker dragging the right leg.  Strength was 5/5 in the left leg and 3/5 in the right leg.  Sensation was normal in the left leg, but decreased in the right lower extremity and absent in the right foot.  Patellar reflexes were normal.  There was no atrophy in either leg with circumference being 36 cm each.  He was able to flex the left knee to 80 degrees.  He was unable to actively flex the right knee.  There was no paralysis or foot drop.  The impression was that the Veteran's neuritis was mild in the left lower extremity with no muscular atrophy and certainly no paralysis or foot drop.  His neuritis was considered moderately severe in the right lower extremity.  Sensation  was absent in the right foot and he was dragging his right leg.  However, there was some muscle strength present and there was no atrophy, foot drop or paralysis.  

Although it is unclear whether the claims file was reviewed by the March 2008 VA examiner, the claims file was reviewed by the other examiners and all of the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Accordingly, the Board finds the examinations to be sufficient for rating purposes.  


Analysis

The Board now turns to whether an initial rating in excess of 40 percent is warranted for neuritis of the right leg and whether an initial rating in excess of 20 percent is warranted for neuritis of the left leg.  

There is some evidence that the Veteran's leg symptoms may also be attributed to his nonservice-connected low back disability with radicular symptoms.  Nevertheless, the Board recognizes that it is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet.App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet.App. 136, 140 (1996).  Thus, as the Veteran's symptoms have not clearly been distinguishable by objective medical evidence, in the instant analysis, the Board has considered all of the Veteran's leg symptoms in determining whether a higher rating is warranted.

Neuritis, Right Leg

Initially, the Board must determine that an initial rating in excess of 40 percent is not warranted for neuritis of the right leg.  Although diminished strength and sensation have been documented, there have been no objective findings of marked muscular atrophy or complete paralysis to warrant a higher rating.  Significantly, the May 2010 VA examiner characterized the Veteran's right leg disability picture as moderately severe, which is the criterion for a 40 percent rating.  The examiner based this description on the lack of objective findings of atrophy, foot drop and paralysis.  Further, the January 2010 VA treatment record addendum also characterized the Veteran's disability picture as being consistent with moderately severe upper motor neuron weakness.  The two prior VA examinations found no evidence of muscle atrophy or paralysis and, in fact, characterized the Veteran's disability picture as mild.  In sum, the Board believes that the Veteran's disability is consistent with a moderately severe disability picture warranting the current 40 percent rating under Diagnostic Code 8520 for moderately severe incomplete paralysis of the sciatic nerve. 

The Board observes that the most recent VA examiner found that the Veteran could not actively flex his right knee due to his right leg symptoms.  However, as a 30 percent disability rating is the maximum rating allowed under Diagnostic Code 5260 for limitation of flexion of the knee, a higher rating in excess of the current 40 percent is not available under this code.  Further, as the Veteran's symptoms are already adequately contemplated under Diagnostic Code 8520, a separate evaluation cannot be awarded.  The evaluation of the same disability under various diagnoses, a practice known as pyramiding, is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right leg neuritis.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In conclusion, after reviewing the overall record, the Board finds that a preponderance of the evidence is against an initial rating in excess of 40 percent for the Veteran's service-connected neuritis, right leg.  As the preponderance of the evidence weighs against awarding a higher rating, the benefit-of-the-doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet.App 49 (1990).

Neuritis, Left Leg

The Board must also determine that an initial rating in excess of 20 percent is not warranted for neuritis of the left leg.  While there is evidence of decreased sensation and strength at times, there has been no finding of paralysis or muscle atrophy to warrant a higher rating.  Although the January 2010 VA treatment record addendum characterized the Veteran's disability picture as being consistent with moderately severe upper motor neuron weakness.  Given that the objective findings on examination primarily pertained to the right leg, this description appears to be more applicable to the right leg as opposed to the left leg.  Moreover, the most recent VA examiner characterized the Veteran's left leg disability picture as mild and sensation was intact at this examination.  Further, the two prior VA examinations also described the Veteran's left leg disability picture as mild.  The Board also finds it significant that the Veteran has consistently indicated that his right leg is worse than his left and when referring to paresthesias in the treatment records, it has mostly been attributed to the right lower extremity.  In sum, the Board believes that the Veteran's disability is consistent with a moderate disability picture warranting the current 20 percent rating under Diagnostic Code 8520 for moderate incomplete paralysis of the sciatic nerve. 

As observed above, although limitation of flexion of the left knee was observed at the most recent VA examination, under Diagnostic Code 5260, flexion limited to 80 degrees does not warrant a compensable rating.  Moreover, again, a separate rating cannot be awarded in order to avoid pyramiding.   

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of left leg disability.  In the instant case, the Board again must find that the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In conclusion, after reviewing the overall record, the Board finds that a preponderance of the evidence is against an initial rating in excess of 20 percent for the Veteran's service-connected neuritis, left leg.  As the preponderance of the evidence weighs against awarding a higher rating, the benefit-of-the-doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet.App 49 (1990).

Extraschedular

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Code for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

TDIU

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  Nevertheless, although the Veteran is not working, in the instant case, the evidence of record has not shown that the Veteran is unemployable due to his service-connected neuritis.  Rather, it appears that the Veteran retired.  


ORDER

An initial rating in excess of 40 percent for neuritis, right leg, is not warranted.  Further, an initial rating in excess of 20 percent for neuritis, left leg, is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


